Citation Nr: 1719416	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-27 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of pneumonia, to include as secondary to asbestos exposure.
 
2.  Entitlement to service connection for bronchitis, to include as secondary to asbestos exposure.

3.  Entitlement to an initial compensable rating for lichen planus of the bilateral wrists and ankles.

4.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.

5.  Entitlement to an initial compensable rating for bilateral maxillary sinusitis.

6.  Entitlement to a total rating due to individual unemployability (TDIU). 
 
7.  Entitlement to a rating in excess of 10 percent for service-connected depressive disorder with anxiety prior to October 26, 2015 and entitlement to a rating in excess of 30 percent thereafter.
REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1979 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and a December 2015 rating decision by the RO in Montgomery, Alabama.  Jurisdiction currently resides with the RO in Montgomery, Alabama

The issues of entitlement to service connection for the residuals of pneumonia and bronchitis, entitlement to higher initial ratings for lichen planus of the bilateral wrists and ankles, for sinusitis, for a lumbar spine disability, and entitlement to a TDIU were previously remanded by the Board in August 2011.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Several statements received from the Veteran since February 2016 reflect that he desires a personal hearing before Veterans Law Judge.  In April 2017, the Board sent a clarification letter to the Veteran to ascertain if he still wanted a Board hearing, and if so, what kind of Board hearing he would prefer.  Approximately a week later, the Board received correspondence from the Veteran requesting an in-person hearing before the Board at his local Regional Office.  The Veteran has not previously been afforded a Board hearing.  As a result of the foregoing, remand is necessary so that the Veteran's Travel Board hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO.  The Veteran and his representative should be notified of the date, time, and location of the hearing, and that notice should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

